Title: Thomas Jefferson to Emma Willard, 18 December 1819
From: Jefferson, Thomas
To: Willard, Emma


					
						
							Monticello
							Dec. 18. 19.
						
					
					Th: Jefferson presents his compliments to mrs Willard and his thanks for the copy of her book on female education which she has been so kind as to send him. the subject is of great importance and of lamentable deficiency in this country. it must be confessed to be also of great difficulty and he is happy to see it brought before the public so ably and eloquently by mrs Willard, to whom he tenders his respectful salutations, and best wishes for success in an undertaking of so much interest.
				